Item 77(C) Matters Submitted to a Vote of Security Holders At a special meeting of shareholders, held on September 14, 2012, shares were voted as follows on the proposal presented to shareholders: To approve a new Investment Advisory Agreement between the Wright Funds and Wright Investors’ Service, Inc. with respect to the Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, Wright International Blue Chip Equities Fund, Wright Total Return Bond Fund and Wright Current Income Fund: For Against Abstain Wright Selected Blue Chip Equities Fund Wright Major Blue Chip Equities Fund Wright International Blue Chip Equities Fund Wright Total Return Bond Fund 0 Wright Current Income Fund
